DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Furthermore, the disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Finally, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim ends with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is found to be indefinite because Examiner is unsure of the scope of the claim due to the lack of a transitional phrase.  Appropriate correction is required. 
Claim 1 recites the limitation "the actuating mechanism" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the body of the blade assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the thickness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "an actuating mechanism" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “actuating mechanism” in claim 1.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trees, U.S. 2014/0155878 (hereinafter Trees).
Regarding claims 1 and 7, Trees discloses (note figs. 1, 6, and 7; paragraph 48) an instrument including: a handle (20); a pair of curved jaws (142 and 144) forming a curved track therebetween; a deployable blade (264); and a trigger (24; paragraph 38); wherein the blade includes three ‘discrete regions’ located adjacent to one another, the three regions including: a distal first region (region of blade including apertures marked as ‘288’ in fig. 7 and those disposed distally thereto – 10 total) necessarily (see aperture size) having a lateral flexibility greater than an intermediate second region (region of blade including 6 apertures located proximally of distal region), this intermediate region necessarily having a lateral flexibility greater than a proximal region (region of blade having 4 proximal-most apertures), wherein the distal and intermediate regions are provided with a plurality of apertures (see above), and wherein the number/area of apertures in the distal region is greater than the number/area of apertures in the intermediate region, said distal region being located within the curved track when the blade is deployed.
Regarding claim 2, Trees discloses (note figs. 1 and 6-8) an instrument wherein the blade is (necessarily) in the form of a ‘bar’, having a thickness substantially less than either its width or length.
Regarding claim 3, Trees discloses (see above) an instrument wherein the apertures are necessarily located within the ‘body’ of the blade (see fig. 7).
Regarding claim 4, Trees discloses (note figs. 1, 6, and 7) an instrument wherein the apertures are (necessarily) formed as ‘cut-outs along an external surface’ of the blade (i.e., could necessarily be described in this manner). 
Regarding claim 5, Trees discloses (see above) an instrument wherein the thickness of the blade is less in the distal region as compared to the intermediate region (see fig. 8).
Regarding claim 6, Trees discloses (see above) an instrument wherein the blade is coated in a low-friction coating (see paragraph 59).
Regarding claim 9, Trees discloses (see above) an instrument wherein the distal region comprises a plurality of apertures (see above), and the intermediate second region comprises a ‘single’ aperture (i.e., could necessarily be described in this manner - while this section has more than one aperture, the claim language does not preclude the presence of additional apertures).
Regarding claim 10, Trees discloses (see above) an instrument wherein the distal first region comprises a first aperture (distal-most upper ‘288’ in this region) and a second aperture (upper ‘288’ identified in fig. 7), and the intermediate second region comprises a third aperture (proximal-most upper ‘288’ in this region), wherein the first and second apertures are larger than the third aperture.
Regarding claim 11, Trees discloses (see above) an instrument wherein the first aperture is of a first size and the second aperture is of a second size, the first size being larger than the second size (see fig. 7).
Regarding claim 12, Trees discloses (see above) an instrument wherein the first aperture is a longitudinally extending ‘slot’ (i.e., could necessarily be described in this manner).
Regarding claim 13, Trees discloses (see above) an instrument wherein the second aperture has a ‘substantially square’ configuration (see fig. 7).

Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reschke, U.S. 2012/0215215 (hereinafter Reschke).
Regarding claims 1 and 7, Reschke discloses (note figs. 1 and 6-7) an instrument comprising: a handle (20); a pair of curved jaws (110 and 120) forming a curved track therebetween; a deployable blade (230); and a trigger (30); wherein the blade includes three ‘discrete regions’ located adjacent to one another, the three regions including: a distal first region (majority of region having slot ‘234’) necessarily (based on the slot length in each region) having a lateral flexibility greater than an intermediate second region (begins at proximal-most portion of slot where it begins to decrease in width and extends proximally to include distal-most portion of blade that doesn’t have the slot), this intermediate region necessarily having a lateral flexibility greater than a proximal region (proximal portion of blade that has no slot), wherein the distal and intermediate regions are each provided with one aperture (see above), and wherein the area of the aperture in the distal region is greater than the area of aperture in the intermediate region, said distal region being located within the curved track when the blade is deployed.
Regarding claim 2, Reschke discloses (note figs. 1 and 5-7) an instrument wherein the blade is (necessarily) in the form of a ‘bar’, having a thickness substantially less than either its width or length.
Regarding claim 3, Reschke discloses (see above) an instrument wherein the apertures are necessarily located within the ‘body’ of the blade (see fig. 7).
Regarding claim 4, Reschke discloses (see above) an instrument wherein the apertures are (necessarily) formed as ‘cut-outs along an external surface’ of the blade (i.e., could necessarily be described in this manner). 
Regarding claim 5, Reschke discloses (note figs. 1 and 6-7) an instrument wherein the thickness of the blade is less in the distal region as compared to the intermediate region (see fig. 5).
Regarding claim 8, Reschke discloses (note figs. 1 and 6-7) an instrument wherein the handle further comprises an actuating mechanism (24) for actuating the jaw members.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reschke in view of Trees.
Regarding claim 6, Reschke discloses (note figs. 1 and 6-7) an instrument comprising curved jaw members and a blade, but fails to explicitly disclose a blade that is coated with a low-friction coating.  Trees teaches (see above) a similar instrument comprising curved jaws and a blade having a low-friction coating thereon, said coating being used “to reduce friction with jaws” (paragraph 59) and therefore increase safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Reschke to comprise a blade having a low-friction coating in order to reduce friction with jaws, thereby increasing safety and efficiency.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees in view of Reschke.
Regarding claim 8, Trees discloses (see above) an instrument comprising curved jaw members and a blade having a single actuator, but fails to explicitly disclose an embodiment where the jaws and the blade have independent actuators.  Reschke teaches (see above) a similar instrument comprising curved jaws and a blade, wherein the jaws and the blade have independent actuators (‘24’ and ‘30’ respectively).  It is well known in the art that these different actuator configurations are widely considered to be interchangeable, and that this independent-actuator design would result in increased versatility and safety (e.g., it would inhibit unwanted cutting).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified Trees to comprise an instrument where the jaws and the blade have independent actuators.  This is because this modification would have merely comprised a simple substitution of interchangeable actuator configurations in order to increase versatility and safety (see MPEP 2143). 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees.
Regarding claim 14, Trees discloses (see above) an instrument comprising curved jaw members and a blade with apertures therethrough, but fails to explicitly disclose that the third aperture (see above) has a substantially circular configuration.  It is well known in the art that these different aperture configurations/shapes are widely considered to be interchangeable.  Furthermore, it should be noted that Applicant has failed to provide this specific configuration/shape with any evidence of criticality or unexpected results.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Trees to comprise a third aperture having any of a variety of configurations (including the claimed ‘substantially circular’ configuration).  This is because this modification would have merely comprised a simple substitution of interchangeable aperture configurations/shapes in order to produce a predictable result (see MPEP 2143).  It should also be noted that it would have merely comprised an obvious matter of design choice to make the different apertures of whatever form or shape was desired or expedient, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794